Exhibit 10.2

 

Amendment to Second Amended and Restated Distribution and Supply Agreement

 

This Amendment to the Second Amended and Restated Distribution and Supply
Agreement (the “Amendment”) is made effective upon signature by and among Skin
and Wound Allograft Institute, LLC, a Virginia limited liability company and
wholly-owned subsidiary of LifeNet Health, with its principal place of business
at 1864 Concert Drive, Virginia Beach, Virginia (“SWAI”), and Solsys Medical,
LLC a Delaware limited liability company formerly known as Soluble Systems, LLC,
with its principal place of business at 11830 Canon Boulevard Suite A, Newport
News, Virginia 23606 (“Distributor”).

 

WHEREAS, SWAI and Distributor are parties to a Distribution and Supply Agreement
with an effective date of October 13, 2017 (the “Agreement”), and

 

WHEREAS, the parties agree to add two new Products to the Products listed in
Exhibit B and restate Exhibit B so that Products are listed by SKU.

 

NOW THEREFORE, in consideration and view of the foregoing premises and the
following mutual covenants, the adequacy and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.The Parties agree to add two new Products to Exhibit B (SKU 3TS and 26TS), and
restate Exhibit B as the attached hereto so that all Products are listed by SKU.

 

2.Except as expressly stated otherwise in this Amendment, capitalized terms used
and not defined have the same meanings defined in the Agreement, and all
provisions of the Agreement remain in full force and effect.

 

3.If there is any conflict between the provisions of this Amendment, and/or
those elsewhere in the Agreement, the provisions of this Amendment govern.

 

IN WITNESS WHEREOF, the parties hereby indicate their acceptance of any and all
the terms of this Amendment by the signatures of their authorized
representatives. Each person who signs this Amendment below represents that such
person is fully authorized to sign this Amendment on behalf of the applicable
party.

 

Solsys Medical, LLC   Skin and Wound Allograft Institute, LLC       By: /s/
Allan Staley   By: /s/ Gordon Berkstresser Print Name: Allan Staley   Print
Name: Gordon Berkstresser Print Title: President   Print Title: Chief Financial
Officer Date: January 7, 2020   Date: January 20, 2020

 

 

Solsys Medical, LLC

December 19, 2019 

 

 

 

 

